OFFiCE   OF    THE   ATTORNEY      GENERAL   OF   TEXAS
                                 AUSTIN




xrs.   5.   5. Sappr -5xsoutivaSecretary
T*aoSer Xrrtir3F?&zt     sp3teL~   of   Tcx3s
Austin, Texas

mar    -xl%.sapp:



                                                    of Texas or
                                                  3gajcd in worzc
                                                  Cl3 8mploying
                                                 ceivas rtdmburse-
                                                   13 or izaoar%




                          is employed by boards of
                      iatricts, boa*ds of independent
                         co*xntyso~~oolboerda, Ratire-
                               State Boerd of aducation
                            cf Ldxcaticn, boezds of
                           ~5 ~xnivarsltias,  arideq
       otler legally aozistit;ltod
                                 bnkz or a;a%y of en
       oduoatiollaal
                   instiWtion or orSnisation support-
       ed wholly or part& by Em Stats, IS teachirz in
       any sciioolixatrUting people in prepf3zationfor
       2iilitez-y
                8ervic8 aid if t'cesalary for 5223said
       teaaher ia aompletol~ reksburaed by federal funds,
       and said reizhrs~moo~ 13 kbpt lntect for this
       pwposa only, is seid teacher elis:iblsror membar-
       ship in the Teacher Retirement Systoar of Toares?
l&s. 8. E. Sapp, page $2




          "If f%adS received by an Institutionof'
     learni& froplfederal sourc~a3end endowments
     bacaoe pert of the institution.of lmrnl~~s
     bud&   doerrthi~poney lose Its identity and
     beacme part of the sahool~s money end would e
     teacher bea aaid from a bud&et red by tfiese
     various aourees be el%gible for TeacLsr Re-
     tirementmembsrahip In the State of TenarT*

          Seation 3 of tie Aot limlte   membership of the Re-
tiremeat System to "teaahers~,"end Subsection    3 of Section 1
defkea tke term ateachar,*as   used   in tine Act, as r'ollors:

          n~Teadx6r~ shall zimn 5 pekn employed
     on -a full t&e, regular salary basis by boards
     of common school districts, boards of iade-
     pendent school districts, county school boards,
     Retirement Board of Trustees,   State;Board of
     Edu&%tion~rhd%a     Depart;ment  of mucatiOn,
     boards  of repmts of oolleaee and tiversitlee,
     and any other .legallyconstituted board or a-
     yenaT of en educationalinstitution or or,gni-
     sation supportedwholly or pertly b7 the %tata.
     In all cases of doubt, the Retirement Board of
     Trustees, hereinefterdefined, shall determine
     whether a person is a teacher ns defined in thla
     Aat. A taaoher shall meen a person renderi-%
     ssrvlce to orgenised publie eduoatlon in pro-
     fesa%onel end business,edninistrationand supar-
     vision and in instruction,in pub110 schools 9s
     defined in Subsection (2) of this Section."

          In our Opinion Xo. O-3399 we advised tiiat5 person
who was employed directly by t&e Federal Goverrenent,nhose
salary was paid by the Federal Qovernment, and whose servicea
vere contracted for end eontrolled by a Federal adzncy, wes
not a teacher entitlad to participate In the benefits umber
L-A RetirementAct, althoug?x ha m1Sht be alloaed to zse public
school facilities in the performance of his duties, and al-
though the functions performed related to publio instruction
end education,
i&s. B. 3. Sapps page P3




           Conversely, it is our q&don   taat if a person is
em31oyea on a full-time,re@l.sr salary basis by <me of tile
aohool districts of this State, throu@ aotion of its 3oard
of Trustees, for the purpose of giving lnstruotion in a public
~0il001 0t this state (as that tema ia aefiaea itis~~~s08tioO 2
or Ceotlon lof tireAct),   and reaponslbllltjrfor tae gaplent
of tinestipulated oan~ensatlon is a primary and direct lia-
bility of auoh school distriot, suoh a person is a ntaaohar,n
as that term $6 defined by the Teacher Retirementnot. The
faot that the school dlstriot can, or that it does obtain
momye trep the Federal Government relmburslng It in part or
in full for ths obli~tiona inourred by it in the work, does
not dhprive the work of its publio sohool character,   does not
render a teacher ezqaged in au&work an employee of the Fed-
eral Government, and does not change or affect lei~nlrights
and liabilities~undereuch a contraat.

            The same rule is applicable to contraots mat3 by
other boards or ai;enciss named In Subsection 3 or Motion L
of the Aot.    The SOW0 Of funds Out Of WhiOhCUJ %AdiViaUtti i&I
paid is not the meaaum of whether him contract uould make h&n
a teacher rithin the Teacher Retirement Act, It is the faot
that his eervises are oontraoted for by ood' OS the boards or
agenolee listed in Subsection 3 of Section 1 that tileycontrol
and direot the nork t&t he does, that thd person looks to,
and t?nxtthe state agency or subdivision is flablo for his
compensation,and that he ia engaged in "rendering service to
or;janlse&pubUo eduoation in profeaal.onal and business ed-
ministration and supervision tid in instruction, in public
school5 as defined in Subaeation (2)" of Section 1 or'tl?eAct,
that constitutes such porson a teacher within the maanix of
t.hBiLot,

          Your inquiries are so answered.


                                       Very truly yours